Guy, J.
On this appeal by the defendant-tenant from a judgment in favor of plaintiff in an action for rent entered by direction of the court acting without a jury, it is urged by the appellant that the court erred in admitting parol evidence to the effect that the agreement between the landlord and tenant at the time of making the lease was that the rent was to be payable in advance and that the first month’s rent was then paid in advance, on the ground that it was parol evidence varying the terms of a written agreement.
The lease provides “ That the tenant shall pay the rent nine hundred dollars ($900.00) per annum, from September the 1st, 1919, to August 81, 1921.”
The written instrument was complete in all its terms. Under the terms of the lease the rent was payable at the end of the first year, and evidence varying the terms of the written contract was incompetent and should have been excluded. Kistler v. McBride, 65 N. J. L. 553, 554; Watson v. Penn., 108 Ind. 21; 2 McAdam Land. & Ten. (4th ed.) 1001.
The other grounds of appeal are without merit.
The judgment must be reversed and judgment directed in favor of the defendant, with thirty dollars costs in this court and costs in the court below.
Bijur and Mullan, JJ., concur.
Judgment reversed, with thirty dollars costs.